Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 1 of 12 PageID  #:7/9/2021
                                                                        Filed: 4                                               12:57 PM
                                                                                                                                   Clerk
                                                                                                               Hendricks County, Indiana




 9371?:12fE
              OF INDIANA                                         HENDRICKS SUPERIOR COURT                  4


 COUNTY OF                                                       CAUSE NO.:     32D04-2106-CT-000078

 TONYA SCHREIER

          Plaintiff(s),


V.



MENARD,         INC.

          Defendant(s).


                 E-FILING APPEARANCE              BY ATTORNEY UNDER TRIAL RULE 3.1



 1.
          Party Classiﬁcation:    Initiating:_

          The undersigned attorney appears
                                                              Responding:   i    Intervening:


                                                 in this case for the following party        member:

                                                       Menard,     Inc.


2.        Attorney information for service as required by Trial Rule 5(B)(2):


         Jessica N. Hamilton                                      Atty.   No.   34268-71
         KOPKA PINKUS DOLIN PC                                    Telephone:    (3   1   7) 8 1 8— 1 360
         550 Congressional Boulevard                              Facsimile:    (31 7) 8 1 8- 1 390

         Suite 3 10                                               Email:        inhamilton@k0pkalaw.com
         Carmel, IN 46032


         Leslie B. Pollie                                         Atty.   N0.   25716-49
         KOPKA PINKUS DOLIN PC                                    Telephone:    (3   7) 8 1 8- 1 360
                                                                                     1

         5 50 Congressional Boulevard                             Facsimile:    (3 1 7) 8 1 8— 1 3 90
         Suite 3 10                                               Email:        lbpollie@kopkalaw.com
         Carmel, 1N 46032


IMPORTANT:            Each attorney speciﬁed 0n       this   Appearance:


          (a)     certiﬁed that the contact information listed for him/her 0n the Indiana Supreme
                  Court R011 of Attorneys        is   current and accurate as 0f the date 0f this Appearance;


          (b)     acknowledges that all orders, opinions, and notices from the court in this matter that are
                  served under Trial Rule 86(G) will be sent to the attorney at the email addresses speciﬁed
                  by the attorney 0n the R011 0f Attorneys regardless 0f the contact information listed above
                  for the attorney; and


          (c)     understands that he/she   is   solely responsible for keeping his/her R011 0f Attorneys contact
                  information current and accurate, see Ind. Admis. Disc. R. 2(A).
Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 2 of 12 PageID #: 5




        Case Type requested under Administrative Rule           8(b)(3):    CT

        I   Will accept service   by fax   at the   above noted number:          N0

        Iwill accept service by email      at the   above noted address: Yes

        This case involves child support issues:        N0

        This case involves a protection from abuse order, a workplace Violence restraining order, 0r a n0—
        contact order:   No

        This case involves a petition for involuntary commitment:            N0

        Are there   related cases:   No

        Additional information required by local rule:         N0

 10.    Are there other party members: N0

 11.    This form has been served 0n       all   other parties and a Certiﬁcate 0f Service    is   attached.




                                                        Respectfully Submitted,


                                                        KOPKA PINKUS DOLIN PC


                                                        By: /S/Jessica N. Hamilton
                                                             Jessica N. Hamilton (#34268-71)
                                                              Leslie B. Pollie (#25716-49)
                                                             Attorney for Menard, Inc.

                                          CERTIFICATE OF SERVICE

        I   hereby certify that 0n the 9th day of July, 2021,                I   electronically ﬁled the foregoing
document using the Indiana E-Filing System (IEFS).                  I   further certify that the following persons
were served 0n the same date using the IEFS:

Nathan D. Foushee
Ken Nunn Law Ofﬁce
104 S. Franklin Rd.
Bloomington, IN 47404


                                                                /S/ Jessica N.     Hamilton

KOPKA PINKUS DOLIN PC
 550 Congressional Blvd.
 Suite 3 10
Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 3 of 12 PageID #: 6




Carmel, IN 46032
Tel:   (317) 818-1360
Fax:   (317) 818-1390
Email: jnhamilton@kopkalaw.com
Case 1:21-cv-02096-JMS-TAB Document  1-1 Filed 07/23/21 Page 4 of 12 PageID
                           32D04-21 06-CT-000078                             #:6/17 8/2021
                                                                         Filed:                                   7:02 PM
                                                                                                                     Clerk
                                              Hendricks Superior Court 4                         Hendricks County, Indiana




                                         APPEARANCE FORM (CIVIL)
                                                     Initiating Party




             CAUSE NO:

  1.         Name   of ﬁrst   initiating party               Tonya Schreier
                                                             7485 E C0 Rd 400 North
                                                             Brownsburg, IN 461 12


  2.         Telephone 0f pro se      initiating party       NA

  3.         Attorney information (as applicable             Nathan D. Foushee #24885-49
             for service   0f process)                       Ken Nunn Law Ofﬁce
                                                              104 South Franklin Road
                                                             Bloomington, IN 47404
                                                             PHONE:          812 332-9451
                                                             FAX:            812 331-5321
                                                             Email: nathanf@kennunn.com



  4.         Case type requested                             CT   (Civil Tort)



  5.         Will accept   FAX service                       YES

  6.         Are there   related cases                       NO

  7.         Additional information required by
             State or Local Rules



  Continuation 0f Item        1   (Names of initiating       NAME:
  parties)                                                   NAME:

  Continuation of Item 3 (Attorney information
  as applicable for service 0f process)



                                                          s/Nathan D. Foushee
                                                         Attorney—at-Law
                                                         (Attorney information   shown above.)
 Case 1:21-cv-02096-JMS-TAB Document  1-1 Filed 07/23/21 Page 5 of 12 PageID
                            32D04-21 06-CT-000078                             #:6/18/2021
                                                                          Filed: 8                                                    7:02 PM
                                                                                                                                         Clerk
                                                    Hendricks Superior Court 4                                       Hendricks County, Indiana




STATE OF INDIANA                              )                     IN       THE HENDRICKS                           COURT
                                                  SS:
COUNTY OF HENDRICKS                           g                     CAUSE NO.

TONYA SCHREIER

        VS.

MENARD, INC.

                                        COMPLAINT FOR DAMAGES

        Comes now the plaintiff, Tonya                  Schreier,   by counsel, Ken Nunn Law Ofﬁce, and                  for
cause of action against the defendant, Menard,                   Inc., alleges        and   says:


        1.       That on or about November                4,   2020, the                Tonya Schreier, was a
                                                                               plaintiff,

customer     at the    Menards      store located at      10555 East         US   Highway 36, in Avon, Hendricks
County, Indiana.


        2.       That 0n 0r about November                4,   2020, the       plaintiff,Tonya Schreier, suffered
serious injuries       When the     turnstile at the entrance          0f the store    locked up as she attempted to
walk through     it,   causing plaintiff to       fall.



        3.       That    it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present an unreasonable risk of harm t0 plaintiff in her lawful use of same.



        4.       That    it   was   the duty of the defendant t0 exercise reasonable care t0 protect
plaintiff,   by inspection and other afﬁrmative                acts,   from the danger 0f reasonably foreseeable
injury occurring from reasonably foreseeable use 0f said premises.


        5.       That    it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment     t0 properly inspect       and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free         from defects and conditions rendering the premises unsafe.

        6.       That    it   was   the duty 0f the defendants t0              warn   plaintiff of the    dangerous and
unsafe condition existing 0n said premises.


        7.       That the defendant knew 0r should have                        known of the unreasonable         risk 0f
danger to the plaintiff but failed either t0 discover                   it   0r t0 correct   it   after discovery.
 Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 6 of 12 PageID #: 9



                                                         -2-


       9.     That the   fall   and resultant permanent                0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize   reasonable care in the inspection and
maintenance of said premises.


       10.    That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       11.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    S/Nathan D. Foushee
                                                    Nathan D. Foushee, #24885-49
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail: nathanf@kennunn.com




                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 7 of 12 PageID #: 10



                                          -3-


                                KEN NUNN LAW OFFICE


                                BY:   s/ Nathan D.Foushee
                                      Nathan D. Foushee, #24885-49
                                      KEN NUNN LAW OFFICE
                                      104 South Franklin Road
                                      Bloomington, IN 47404
                                      Phone: (8 12) 332-9451
                                      Fax: (812) 33 1-5321
                                      E-mail: nathanf@kennunn.com




Nathan D. Foushee, #24885-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:    8 12-33 1-5321
Attorney for Plaintiff
Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 8 of 12 PageID  #: 7/9/2021
                                                                         Filed: 11                                                 12:57 PM
                                                                                                                                       Clerk
                                                                                                                   Hendricks County, Indiana




 97238.26
 STATE OF INDIANA                                                 HENDRICKS SUPERIOR COURT                    4


 COUNTY OF                                                        CAUSE NO.:        32DO4-2 1 06-CT-000078

 TONYA SCHREIER

            Plaintiff(s),


 V.



 MENARD,          INC.

            Defendant(s).


                                 MENARD, INC. MOTION FOR EXTENSION
                            OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

            Defendant, Menard,        Inc.,   by counsel,      respectfully requests the Court for an extension 0f


 time of thirty (30) days in Which t0 answer, or otherwise respond, t0 Plaintiff s Complaint, and in


 support would       show      the Court as follows:


            1.       Plaintiff” s   Complaint was ﬁled with         this   Court on 0r about June   18,   2021.


            2.       Service     upon Menard’s was perfected by certiﬁed mail on              0r about June 25, 2021.


                     Menard’s Answer          t0 Plaintiffs'   Complaint    is   due 0n 0r about July   18, 2021.


                     Undersigned counsel requests additional time to confer with her                    client in order to


                     review the facts and t0 prepare appropriate responses.


            WHEREFORE, Defendant, Menard, Inc., respectfully requests this Court grant                            it   an


 additional thirty (3 0) days, t0 and including            August    18,   2021, in Which t0 answer 0r otherwise


 respond to      Plaintiffs'   Complaint and for     all   other reliefjust and proper in the premises.




                                                            Respectfully Submitted,


                                                            KOPKA PINKUS DOLIN PC


                                                            By: /s/Jessica N. Hamilton
Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 9 of 12 PageID #: 12




                                                Jessica N. Hamilton (#34268-71)
                                                Leslie B. Pollie (#25716-49)
                                                Attorney for Menard, Inc.

                                CERTIFICATE OF SERVICE

        I hereby certify that 0n the 9th day of July, 2021, I   electronically ﬁled the foregoing
 document using the Indiana E-Filing System (IEFS). I further   certify that the following persons
 were served 0n the same date using the IEFS:

 Nathan D. Foushee
 Ken Nunn Law Ofﬁce
 104    S.   Franklin Rd.
 Bloomington, IN 47404


                                                   /s/ Jessica N.   Hamilton

 KOPKA PINKUS DOLIN PC
 550 Congressional Blvd.
 Suite 3 10
 Carmel, IN 46032
 Tel:        (317) 818-1360
 Fax:        (317) 818-1390
 Email: jnhamilton@kopkalaw.com
Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 10 of 12 PageID #: 13



  97238.26
  STATE OF INDIANA                                              HENDRICKS SUPERIOR COURT                  4


  COUNTY OF                                                     CAUSE NO.:       32D04-2106-CT-000078

  TONYA SCHREIER

             Plaintiff(s),


  V.



  MENARD,         INC.

             Defendant(s).
                          ORDER GRANTING MENARD, INC. MOTION
                FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
             Defendant, Menard,      1110.,   by counsel, having ﬁled a Motion   for Extension   of Time to Respond to

  Plaintiff’s   Complaint, and the Court, having reviewed the Motion and being duly advised in the premises,


  now ﬁnds that      said   Motion should be granted.

             IT IS   THEREFORE ORDERED, ADJUDGED, AND DECREED                                that   Menard    Inc., shall



  answer, 0r otherwise respond, t0 Plaintiff s Complaint by August 18, 2021.


             SO ORDERED               July 11, 2021


                                                                                               MS
                                                           Judge, Hendricks Superior Court N0. 4


  Distribution to parties Via     IEFS
    Case 1:21-cv-02096-JMS-TAB Document
                                32D04-211-1 Filed 07/23/21 Page 11 of 12 PageID
                                        06-CT-000078                             #:6/18/2021
                                                                             Filed: 14                                                                                         7:02 PM
                                                                                                                                                                                  Clerk
                                                                           Hendricks Superior Court 4                                                         Hendricks County, Indiana


                                       CIRCUIT       & SUPERIOR COURTS FOR THE COUNTY OF HENDRICKS
                                                                 STATE OF INDIANA
                                                        COURTHOUSE, ONE COURTHOUSE SQUARE
                                                              DANVILLE, INDIANA 46122
                                                               TELEPHONE: 3 17 745-9231

Tonya Schreier

                                                    Plaintiff(s)


                            VS.                                                                    N0.


Menard,         Inc.


                                                    Defendant(s)

                                                                                   SUMMONS
The         State   0f Indiana t0 Defendant: Menard,             Inc., c/o     The Prentice Hall Corporation System,                 Inc.,   135 North Pennsylvania
Street, Suite 1610, Indianapolis,                 IN 46204

                You have been         sued by the person(s) named             "plaintiff" in the court stated above.


       The nature 0f the suit against you is stated in the complaint which                            is   attached t0 this document.             It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you 0r your attorney, within Twenty (20) days, commencing the day
afteryou receive this summons, 0r judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction 0r occurrence, you must assert                                              it   in




                                                                                              WWWM
your written answer.


Date;         6/21/2021
                                                                                          CLERK, HEN          ICKS CIRCUIT/SUPERIOR COURTS

NATHAN D. FOUSHEE, #24885—49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN                47404
TELEPHONE:            (812)332—9451


                                                         ACKNOWLEDGMENT OF SERVICE OF SUMMONS
                A copy of the above summons and a copy 0f the complaint attached thereto were received by me at
202 1   .




                                                                                                   SIGNATURE OF DEFENDANT
PRAECIPE:           Idesignate the following   mode of service   t0   be used by the Clerk.


XX              By certiﬁed    or registered mail With return receipt t0 above address.


D               By   Sheriff delivering a copy of summons and complaint personally to defendant or       by leaving a copy of the summons and complaint          at his   dwelling
                house 0r usual place of abode With some person of suitable age and discretion residing      therein.



D               By                     d elivering a copy 0f summons and complaint personally     t0 defendant 0r   by leaving   a copy of the   summons and complaint       at

                his dwelling   house 0r usual place 0f abode.


D               By serving his   agent as provided by rule, statute or valid agreement, to-Wit:


                                                                                                   KEN NUNN LAW OFFICE

                                                                                                   BY:           THAN D. FOUSHEE
                                                                                                             s/ NA
                                                                                                              ATTORNEY FOR PLAINTIFF
   Case 1:21-cv-02096-JMS-TAB Document 1-1 Filed 07/23/21 Page 12 of 12 PageID #: 15



CERTIFICATE OF MAILING:                      I   certify that     on the    _ day of                               ,
                                                                                                                       2 021,    I   mailed a copy of this summons and a copy of the complaint t0 each of the
defendant(s) by (registered or certiﬁed mail requesting a return receipt signed by the addressee only, addressed t0 each of said defendant(s) at the address(es)
furnished   by plaintiff.

                Dated    this   _ day 0f                      ,
                                                                  2 02 1.




                                                                                                                                                                                                                                 C LERK,
                                                                                                                                             HENDRICKS CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                               Ihereby               certify that service            of summons with return receipt requested was mailed on the                             _ day of _
            ,
                2 02 1 and that a copy of the return of receipt was received by
                     ,
                                                                                                                  me on the           _ day of                          ,
                                                                                                                                                                            2 021, which copy         is   attached herewith.




                                                                                                                                             CLERK,HENDRICKS CIRCUlT/SUPERIOR COURTS

CERTIFICATE 0F CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                                Ihereby                 on the
                                                                                                                                                  certify that        day of  _          2 021, Imailed a copy of
                                                                                                                                                                                                             ,


this   summons and
                2021, and
                          a copy of the complaint t0 the defendant(s)
                                I   did deliver said     summons and
                                                                                             by       (registered 0r certiﬁed) mail,
                                                                                 a copy 0f the complaint t0 the Sheriff of Hendricks County, Indiana.
                                                                                                                                                     and the same was returned Without acceptance this _day 0f                               _
            ,




                Dated    this   _ day 0f                          ,
                                                                      2 02 1.


                                                                                                                                                                                                                                 C LERK,
                                                                                                                                             HENDRICKS CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                         This   summons came              to   hand 0n the              _ day of                    ,
                                                                                                                                          2021, and        I   served the same on the         _ day of               ,
                                                                                                                                                                                                                         2021.
                1.              By mailing a copy of the summons and complaint personally to         address
                2.              By delivering a copy of summons and complaint personally to                                                                                               .




                3.              By leaving a copy of the summons and complaint at                              t he dwelling house 0r usual place of abode                                                                             of
                                defendant:                               (Na me 0f Person) and by mailing by ﬁrst class mail a copy of the summons 0n the                                                                              _ day
                                0f                   ,
                                                         2 021 t0                                                  h   is last    known      address.
                4.              By    serving his agent as provided               by rule,    statute 0r valid                  agreement to-wit:


                5.              Defendant cannot be found in                 my bailwick and summons was not                                 served.


                And I now return this writ this            _ day 0f                      ,
                                                                                             2 021.


                                                                                                                                                                                                                                 SHER       IFF
                                                                                                                                             0r   DEPUTY

RETURN ON SERVICE OF SUMMONS:                                         Ihereby     certify that            I   have served the Within summons:


                1.              By delivery on the         _ day 0f                               ,
                                                                                                          2 021 a copy 0f this            summons and              a copy of the complaint t0 each of the Within                 named
                                defendant(s)                                                                                                           .




                2.              By leaving on the         _   day of                                  ,
                                                                                                          2 021 for each 0f the within               named          defendant(s)


                                _
                                _,
                                     a copy 0f the   summons and            a copy 0f the complaint at the respective dwelling house 0r usual place of abode With
                                        a person of suitable age and discretion residing therein Whose usual duties 0r activities include prompt communication of such
                                information to the person served.
                3.                                                                                                                                             a   nd by mailing a copy 0f the summons without                   the
                                complaint to                                                                            a   t                                                         t       he   last   known   address 0f defendant(s).
                A11 done in Hendricks County, Indiana.
Fees: $
                                                                                                                            SHERIFF          0r   DEPUTY
